UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE: DWIGHT A. WILLIAMS.

 

UNITED STATES 19me255 (JGR)
Principal Creditor/Government, MEMORANDUM ORDER AND
OPINION

DISTRICT OF COLUMBIA et al.

Debtors/Defendants.

 

JOHN G. KOELTI., District Judge:

This is an extraordinary writ of execution and enforcement
action (“the writ”) brought by Dwight A, Williams against the
debtors and defendants, whijch consist of the District of
Columbia, Equifax, Citimortigage, Inc., Ridge Abstract
Corporation, Bayview Loan Servicing, Inc. (“Bayview”), the City
of New York Corporation Counsel, the County of Queens Recorder,
and the Sheriff of Queens County. Dkt No. 1, at 1.

: Ir.

The writ appears.to be -tthe third action that has transpired
between Williams and Bayview. In 2014, Bayview initiated a
foreclosure action in the New York State Supreme Court, Queens
County against Williams and Patricia Clarke. Roberts Deci., Ex.
1. Also in 2014, and during the pendency of the state
foreclosure action, Williams Filed an action against Bayview in

the Eastern District of New York. Id., Ex. 13. Those two actions

continued until 2019, when the state court granted Bayview’s

 
motion for judgment of foreclosure and sale on April 10, 2019,
and the federal court in the Eastern District of New York
dismissed Williams’ action on May 30, 2019. Id., Exs. 13, 16.

Williams filed the current action in this Court on May 13,
2019 in connection with a consumer loan transaction allegedly
entered into between the debtors and the United States by and
through Williams and secured by land located at “7608 Aquatic
Drive, Arverne, New York, 11692.” Dkt. No. 1, at 1-2. Williams
brought this action under “International Law & Bankruptcy Laws,
including but not limited to Title 15 of the United States Code
in its entirety; Title 11 of the United States Code; and the
Fair Debt Collection Practices Act, Dodd Frank Wall Street
Reform Act, Public Law 111-203, Title X.” Id. at 1. The property
-at Aquatic Drive named in. this.writ was the subject of the. state
foreclosure action. Roberts Decl., Ex. 2, at 5. Arverne is a
neighborhood located in Queens, New York.

On July 12, 2019, Bayview, the only defendant that has
appeared in this action, moved to dismiss the writ on several
grounds. Dkt. No. 6. First, Bayview argued that the Court should
dismiss the writ for improper venue because no portion of the
events, let alone a substantial portion of the events, occurred
within the Southern District of New York. The action concerns a
property located in the Eastern District of New York that was

subject to a foreclosure proceeding that took place within the

 
Eastern District of New York. Second, Bayview argued that the
plaintiff's claims are barred by res judicata and collateral
estoppel because of the case in the Eastern District of New York
that has now been dismissed with prejudice. Third, Bayview
argued that the Court lacks subject matter jurisdiction because
of the Rooker-Feldman doctrine and because this action is
effectively an attempt to overturn the state court's judgment in
the foreclosure action. Fourth, Bayview argued that the action
should be dismissed because it fails to state a claim upon which
relief can be granted.

The plaintiff’s response to Bayview’s motion to dismiss was
originally due on July 31, 2019. By order dated September 2,
2019, this Court directed the plaintiff to respond to Bayview's
motion to dismiss. by September 17, 2019 and further stated that .
a failure to respond would result in the Court’s deciding the
motion on the papers currently filed. Dkt. No. ll. September 17,
2019 has passed without. any response from the plaintiff, and
therefore the Court will proceed to decide Bayview’s motion to
dismiss on the papers currently before the Court.

Ir.
A.

It is unclear whether the Southern District of New York is

a proper venue under 28 U.S.C. § 1391 (b). Section 1391 (b) (1)

provides that a “civil action may be brought in a judicial

 
district in which any defendant resides, if all defendants are
residents of the State in which the district is located.” For
purposes of the venue statute, the residency of a natural person
is defined as the place of the domicile. 28 U.S.C. § 1391{c) (1).
For defendant entities with the capacity to sue and be sued,
residency is defined as “any judicial district in which such
defendant is subject to the court’s personal jurisdiction with
respect to the civil action in question.” 28 U.S.C.

§ 1391 (c) (2). Williams has named the District of Columbia as a
defendant in this action, which, if a proper defendant, would
make venue improper in the Southern District of New York under
28 U.S.C. § 1391{b) (1). However, it is not apparent from the
face of the writ how the District of Columbia would be a proper
defendant in this case..Although.the writ is somewhat unclear,
the allegations appear to be against Bayview alone, the entity
that initiated the state foreclosure action and that
successfully moved to dismiss the case in the Eastern District
of New York. If Bayview were the only proper defendant in this
case, then venue would most likely be proper in the Southern
District of New York under 28 U.S.C. § 1391 (b) (1) because
Bayview, as a loan servicing corporation, most likely is subject
to the Court’s personal jurisdiction in the Southern District of

New York with respect to this civil action.
If venue is improper under 28 U.S.C. § 1391(b) (1), venue in
this district is clearly improper under Section 1391 (b) (2)
because the Southern District of New York is not “a judicial
district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantial part of
property that is the subject of the action is situated.” Rather,
the substantial part of the events in this case take place in
Queens, New York, in the Bastern District of New York, where the
property in question is located. The plaintiff alleges no events
that took place in the Southern District of New York.

If venue were improper in the Southern District of New
York, 28 U.S.C. § 1406(a) would then guide the analysis. That
statute provides that “[t]he district court of a district in
which is. filed a case. laying venue. in the wrong..division or
district shall dismiss, or if it be in the interest of justice,
transfer such case to any district or division in which it could
have been brought.” 28 U.S.C. § 1406(a). “The Court enjoys
considerable discretion in deciding whether it is in the

interest of justice to transfer a case.” Nelson v. Wells Fargo

 

Bank, N.A., No. 17cv4045, 2019 Wi 2514229, at *10 (S.D.N.¥. June
18, 2019) (alterations and quotations omitted). This discretion
is informed by the convenience of the parties, ease of access to
sources of proof, and concerns of judicial economy, as well as

the expedition and orderly adjudication of cases on the merits.

 
See id. Moreover, “courts in this Circuit have voiced a
preference for transferring rather dismissing actions where

venue is challenged when it is clear wherein proper venue would

be laid.” Slobig v. Gannuscia, No. 16cv3783, 2018 Wh 1305459, at

 

*5 (S.D.N.Y. Mar. 9, 2018) (quotations omitted) (collecting
cases).

It is clear that venue is proper in the Eastern District of
New York. Further, transfer to the Eastern District of New York,
rather than dismissal, would best serve the interests of justice
because dismissal would inevitably lead to the plaintiff simply
refiling in the Eastern District of New York and because
transfer will therefore lead to an expeditious adjudication of

the case on the merits. See Holmes v. Romero Enters., LLC, No.

 

15cv3915, 2015 WL 10848308,.at *4 (S.D.N.¥.-Nov. 2, 2015)

(“Transfer of the action, rather than outright dismissal, will

allow the case to be expeditiously adjudicated on its merits.”).
B.

In any event, whether or not venue is proper in the
Southern District of New York, transfer to the Eastern District
of New York is plainly appropriate under 28 U.S.C. §& 1404 {a)
because, in this case, “the transferee district is one where
jurisdiction over the defendant could have been obtained at the
time the suit was brought and... the transfer is in the

interest of justice and convenience of the parties and
witnesses.” Heritage Lace, Inc v. Underwraps Costume Corp., No.

 

18cv9796, 2019 WL3858585, at *5 (S.D.N.¥. Aug. 16, 2019)
(alterations omitted). The entirety of the action alleged in the
writ took place in the Eastern District of New York because the
property in question is in Queens, There are no allegations in
the writ that any portion of the events occurred within the
Southern District of New York. Because the entirety of the
allegations took place in the Eastern District of New York, the
convenience of the parties and the witnesses militates in favor
of transfer. to the Eastern District of New York. .

Because transfer to the Fastern District of New York is
appropriate, the Court declines to address Bayview’s alternative
grounds for dismissal of the action.

CONCLUSION.

Transfer of venue is appropriate under 28 U.S.C. § 1404{a),
and therefore the Clerk is directed to transfer this case to the
Eastern District of New York. The Clerk is directed to close
this case on the docket of this Court.

SO ORDERED.

Dated: New York, New York cA, KMekg

October 4, 2019

 

F John G. Koeltl
United States District Judge

 
